EXHIBIT 10.29

 

Community  Choice  Financial Inc.

2011 Management  Equity Incentive  Plan

Option  Award  Agreement

GRANT TO:  Kyle Hanson

THIS AGREEMENT (the “Agreement”) is made as of May 16, 2016, between Community
Choice Financial Inc., an Ohio corporation (together with its successors, the
“Company”), and Kyle Hanson, who is an employee of the Company or one of its
Subsidiaries (the “Grantee”).  Capitalized terms, unless defined in this
Agreement, shall have the same meanings as in the Plan (as defined below). 

WHEREAS, in connection with the Grantee’s employment with the Company or one of
its Subsidiaries, the Company granted to the Grantee as of May 16, 2016 (the
“Grant Date”) an option to purchase 296,635 common shares, par value $0.01, of
the Company (“Options”) pursuant to the terms and conditions of this Agreement
and the Company’s 2011 Management Equity Incentive Plan (the “Plan”).

WHEREAS, the Board or its duly authorized designee has determined that it would
be to the advantage, and in the best interest, of the Company and its
shareholders to grant the Options provided for herein to the Grantee as an
incentive for increased efforts during employment with the Company or one of its
Subsidiaries.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1.



GRANT OF Options AWARD

(a)



Grant.  Subject to the terms and conditions of the Plan and this Agreement, the
Company has granted to the Grantee Options for 296,635 shares, which will be
earned based on the vesting provision of Section 2(a).

(b)



Plan.  The foregoing award was granted under the Plan, which is incorporated
herein by this reference and made a part of this Agreement.

(c)



No Rights as Stockholder.  It shall be understood that none of the terms
contained any such rights unless and until such Grantee receives Shares in
connection with the exercise of Options.

2.



RIGHT TO EXERCISE; VESTING

(a)



Vesting.  Subject to the provisions of this Agreement, the Options granted
hereunder shall vest as of the Grant Date.

(b)



Effect of Vesting.   For each vested Option the Grantee may exercise such Option
for one share.

3.



Exercise Procedures

(a)



Notice of Exercise.  The Grantee may exercise its Options prior to their
expiration as set forth in Section 6 to the extent they are vested by giving
written notice to the Company in form and substance reasonably satisfactory to
the Company (such notice, a “Notice of Exercise”) specifying the election to
exercise such Options, the number of vested Options which are being exercised
and the form of payment.  The Notice of Exercise shall be signed by the
Grantee.  The Grantee shall deliver to the Company, at the time of giving the
notice, payment in a form permissible under Section 4 for the full amount of the
Exercise Price and, if such person is not then party to the Stockholders
Agreement, such person shall be required to execute a Joinder Agreement.





--------------------------------------------------------------------------------

 



(b)



Issuance of Shares.  After receiving a properly completed and executed Notice of
Exercise and payment for the full amount of the Exercise Price as required by
Section 3(a) and, if applicable, an executed Joinder Agreement, the Company
shall cause to be issued a certificate or certificates for the Purchased Shares
(as defined below), registered in the name of the Grantee (or in the names of
such person and his spouse as community property or as joint tenants with right
of survivorship), provided that as a condition to the issuance of Purchased
Shares hereunder, the Grantee shall make, as of the time of issuance of such
Purchased Shares, representations and warranties in a form satisfactory to the
Company and substantially similar to those contained in Exhibit A.  In
connection with any exercise of these Options, the Person exercising these
Options shall deliver to the Company a duly executed blank share power in the
form attached hereto as Exhibit B.  The date of the issuance of the Purchased
Shares by the Company to the Grantee, the “Exercise Date”.

(c)



Withholding Requirements.  The Company may withhold any tax (or other
governmental obligation) required to be withheld in connection with the exercise
of the Options, and as a condition to the settlement of any exercise of the
Options.  Such withholding may be made from any source (including any salary or
other compensation payable to the Grantee), and the Grantee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements as a condition to the exercise of the Options
(including by remitting to the Company an amount in cash sufficient to satisfy
the withholding obligation).  For the avoidance of doubt, the Company will not
withhold any amounts greater than the statutory minimum.

4.



payment of EXERCISE price

(a)



Cash or Check.  In connection with an exercise of the Options, all or part of
the Exercise Price may be paid in cash or by check.

(b)



Net Exercise.  Notwithstanding anything in this Agreement to the contrary, in
connection with an exercise of the Options, all or part of the Exercise Price
may be paid by reducing the number of Shares being purchased pursuant to such
exercise by the number of such Shares having a Fair Market Value equal to the
Exercise Price.

(c)



Other Methods of Payment for Shares.  At the sole discretion of the Board, and
subject to applicable law, all or any part of the Exercise Price and any
applicable withholding requirements may be paid by any other method permissible
at the time under the terms of the Plan.

5.



SECURITIES LAW ISSUES, TRANSFER restrictionS

(a)



Grantee Acknowledgements and Representations.  The Grantee understands and
agrees that:  (i) the Options have not been registered under the Securities Act,
(ii) the Options are restricted securities under the Securities Act and
(iii) the Options may not be resold or transferred unless they are first
registered under the Securities Act or unless an exemption from such
registration is available.  The Grantee hereby makes the representations and
warranties set forth in Exhibit A hereto.

(b)



No Registration Rights.  The Company may, but shall not be obligated to,
register or qualify the issuance of Purchased Shares to the Grantee, or the
resale of any such Purchased Shares by the Grantee under the Securities Act or
any other applicable law. 

(c)



Transfers.  No Option shall be transferable to any Person for any reason. Any
attempt to Transfer any Option shall be null and void and have no force or
effect, and the Company shall not, and shall cause any transfer agent not to,
give any effect in such entity’s share records to such attempted Transfer.  Any
Purchased Shares shall be subject to the restrictions on Transfer as set forth
in Article 3 of the Stockholders Agreement, except with respect to a Transfer by
will or by the laws of descent and distribution.  Unless otherwise permitted
pursuant to the Stockholders Agreement, the Grantee shall not Transfer any
Purchased Shares (i) except in compliance with the provisions of Article 3 of
the Stockholders Agreement, and (ii) unless the transferee shall have agreed in
writing to be bound by the terms of this Agreement in a



--------------------------------------------------------------------------------

 



manner acceptable to the Board and otherwise acknowledging that such Purchased
Shares are subject to the restrictions set forth in this Agreement.  Any attempt
to Transfer any Purchased Shares not in compliance with this Agreement shall be
null and void and have no force or effect, and the Company shall not, and shall
cause any transfer agent not to, give any effect in such entity’s share records
to such attempted Transfer. The Grantee acknowledges that the transfer
restrictions contained in this Agreement are reasonable and in the best
interests of the Company.

6.



TERM of Grant.

Subject to the provisions of Section 2(a), the Options subject to in this
Agreement shall expire on the tenth anniversary following the date of this
Agreement, except in (a) the case of death or Disability, in which case the
Options subject to this Agreement terminate on the first anniversary of the date
of death or Disability, and (b) the case of Grantees who have not been employed
at least five years as of the date of a Termination Event, as defined below, in
which case the Options subject to this Agreement terminate on the Termination
Date, also defined below. 

7.



Right of Repurchase upon TERMINATION OF EMPLOYMENT 

(a)



Repurchase Rights.

1.



Upon the termination of employment of the Grantee by the Company or any of its
Subsidiaries for any reason (the reason for the termination of such employment,
the “Termination Event” and the date of such termination, the “Termination
Date”), subject to the provisions of this Section 7 and the prior approval of
the Compensation Committee of the Board (or if there is no such Compensation
Committee, the Board), the Company shall have the right (but not the obligation)
to purchase, and if such right is exercised, the Grantee shall sell, and shall
cause any Permitted Transferees of the Grantee to sell (and such Permitted
Transferees shall sell), to the Company, all or any portion (as determined by
the Company) of the Purchased Shares (if any) owned by the Grantee or his
Permitted Transferees at a price per Purchased Share equal to an amount (the
“Termination Price”) (as determined pursuant to Section 7(b) below); provided,
 that the parties acknowledge that any unvested Options held by the Grantee as
of the Termination Date shall be cancelled pursuant to this Agreement.

2.



With respect to the Purchased Shares, the Company shall notify the Grantee in
writing, within the Call Period whether the Company will exercise its right to
purchase the Purchased Shares (the date on which the Grantee is so notified, the
“Call Notice Date”). 

3.



The closing of the purchase by the Company of Purchased Shares pursuant to this
Section 7 shall take place at the principal office of the Company, on the date
chosen by the Company, which date shall, except as may be reasonably necessary
to determine the Termination Price, in no event be more than 45 days after the
Call Notice Date.  At such closing, (A) the Company shall pay the Grantee and/or
such Grantee’s Permitted Transferees, as applicable, against delivery of duly
endorsed certificates described below representing such Purchased Shares, the
aggregate Termination Price by wire transfer of immediately available federal
funds and (B) the Grantee and/or such Grantee’s Permitted Transferees, as
applicable, shall deliver to the Company a certificate or certificates
representing the Purchased Shares to be purchased by the Company, duly endorsed,
or with share (or equivalent) powers duly endorsed, for transfer with signature
guaranteed, free and clear of any lien or encumbrance, with any necessary share
(or equivalent) transfer tax stamps affixed. The delivery of a certificate or
certificates for the Purchased Shares by any Person selling such Purchased
Shares pursuant to this Section 7(a)(iii) shall be deemed a representation and
warranty by such Person that: (w) such Person has full right, title and interest
in and to such Purchased Shares; (x) such Person has all necessary power and
authority and has taken all necessary action to sell such Purchased Shares as
contemplated; (y) such Purchased Shares are free and clear of any and all liens



--------------------------------------------------------------------------------

 



or encumbrances; and (z) there is no adverse claim with respect to such
Purchased Shares.

(b)



Termination Pricing.  The Termination Price of any Purchased Share shall be
determined as follows:

1.



If the Termination Event was a resignation by the Grantee with Good Reason or
termination of the employment of the Grantee by the Company or any of its
Subsidiaries without Cause, the Termination Price for such Purchased Share shall
be the Fair Market Value on the FMV Calculation Date,

2.



if the Termination Event was as a result of the death or Disability of the
Grantee, the Termination Price for such Purchased Share shall be the Fair Market
Value on the Termination Date, and 

3.



if the Termination Event was a termination of the employment of the Grantee by
the Company or any of its Subsidiaries with Cause, or was a resignation by the
Grantee without Good Reason, the Termination Price for such Purchased Share
shall be the lower of (A) the Fair Market Value on the FMV Calculation Date or
(B) the Exercise Price per Share.

(c)



Payment Terms.  In the event that the Company exercises a Right of Repurchase
pursuant to Section 7 of this Agreement, the Company shall pay the Termination
Price in cash; provided,  however, that if the Company is at the time of the
Purchase Closing prohibited from purchasing all or any portion of such Purchased
Shares (i) because restrictive covenants or other provisions contained in the
documents evidencing such entity’s or any of its Affiliates’ indebtedness for
borrowed money do not permit or allow such entity to make such payments in cash
in whole or in part; (ii) pursuant to applicable law; or (iii) that the Grantee
was terminated for Cause, resigned without Good Reason, or if the Grantee was
not employed by the Company or one of its Subsidiaries for at least five years
prior to the termination for Cause or resignation without Good Reason , then,
the Termination Price may be paid by the execution and delivery by the Company
of a promissory note or other deferred cash payment arrangement (if applicable,
any promissory note to be subordinated to the indebtedness for borrowed money of
such company or any of its Affiliates) bearing interest at the prime rate, as
published in the Wall Street Journal, Eastern edition, on the first Business Day
immediately prior to the day on which such promissory note or other deferred
cash payment is issued, with principal and accrued interest payable at such time
as is required in the Board’s determination to ensure that any payment pursuant
to such promissory note or other deferred cash payment arrangement is not
prohibited because of any of the matters described in clauses (i) or (ii) of
this Section 7(c) above. 

8.



ADJUSTMENT OF SHARES

In the event of a Recapitalization, the terms of this Award (including, without
limitation, the number and kind of Shares subject to this Award) shall be
adjusted as set forth in Section 13 (a) of the Plan.  In the event that the
Company is a party to a merger or consolidation, this Award shall be subject to
Section 13(b) of the Plan.

9.



MISCELLANEOUS PROVISIONS

(a)



No Retention Rights.  Nothing in this Agreement or in the Plan shall confer upon
the Grantee any right to continue in Service or interfere with or otherwise
restrict in any way the rights of the Company or any Subsidiary employing the
Grantee, which rights are hereby expressly reserved by the Company and any
Subsidiary employing the Grantee, to terminate the Grantee’s Service at any time
and for any reason, with or without Cause.





--------------------------------------------------------------------------------

 



(b)



Notices.  All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

If to the Company, to:

Community Choice Financial Inc.

7001 Post Road, Suite 200

Dublin, OH 43016

Attention:   Stock Option Administrator

 

If to the Grantee, to the address that he/she most recently provided to the
Company,

(c)



or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto.  All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt.  Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt.  Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided that such confirmation
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

(d)



Entire Agreement.  This Agreement and the Plan, together with the Stockholders
Agreement and the other agreements referred to herein and therein and any
schedules, exhibits and other documents referred to herein or therein,
constitute the entire agreement and understanding among the parties hereto in
respect of the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, among the parties
hereto, or between any of them, with respect to the subject matter hereof and
thereof.

(e)



Amendment; Waiver.  No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Grantee, except that the Company may amend or modify the
Agreement without the Grantee’s consent in accordance with the provisions of the
Plan or as otherwise set forth in this Agreement.  The failure of the Company in
any instance to exercise the Right of Repurchase shall not constitute a waiver
of any other repurchase rights that may subsequently arise under the provisions
of this Agreement or any other agreement between the Company and the
Grantee.  No waiver of any breach or condition of this Agreement shall be deemed
to be a waiver of any other or subsequent breach or condition whether of like or
different nature.  Any amendment or modification of or to any provision of this
Agreement, or any waiver of any provision of this Agreement, shall be effective
only in the specific instance and for the specific purpose for which made or
given.

(f)



Assignment.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee except pursuant to a Transfer in accordance with the provisions of this
Agreement.

(g)



Successors and Assigns; No Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Grantee and
their respective heirs, successors, legal representatives and permitted
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any Person other than the Company and the Grantee, and their respective
heirs, successors, legal representatives and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

(h)



Governing Law, Venue.  This Agreement and any matters or disputes related to, in
connection with, or arising under this Agreement shall be governed by the laws
of the State of Ohio, without regard to the



--------------------------------------------------------------------------------

 



conflicts of laws rules of such state.  Any legal action or proceeding with
respect this Agreement shall be brought in the federal or state court sitting in
the State of Ohio, and, by execution and delivery of this Agreement, each party
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of such courts.  Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Agreement in the courts referred to in this paragraph and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(i)



Waiver of Jury Trial.   The Grantee hereby irrevocably waives all right of trial
by jury in any legal action or proceeding (including counterclaims) relating to
or arising out of or in connection with this Agreement or any of the
transactions or relationships hereby contemplated or otherwise in connection
with the enforcement of any rights or obligations hereunder.    

(j)



Interpretation.  Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply: 

i.



Headings.  The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

ii.



Section References.  All references in this Agreement to any “Section” are to
the corresponding Section of this Agreement.

iii.



Schedules/Exhibits.  Any capitalized terms used in any Schedule or Exhibit to
this Agreement but are not otherwise defined therein have the meanings set forth
in this Agreement.

(k)



Severability.  If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party.  If any provision of this Agreement is held to be invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(l)



Counterparts.  The parties may execute this Agreement in one or more
counterparts, each of which constitutes an original copy of this Agreement and
all of which, collectively constitute only one agreement.  The signatures of all
the parties need not appear on the same counterpart.

(m)



Grantee Undertaking.  The Grantee agrees to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Grantee or upon the Options or any Purchased Shares
pursuant to the provisions of this Agreement. 

(n)



Plan; Stockholders Agreement; Counsel.  The Grantee acknowledges and understands
that material definitions and provisions concerning the Options or any Purchased
Shares and the Grantee’s rights and obligations with respect thereto are set
forth in the Plan and the Stockholders Agreement.  The Grantee has had the
opportunity to retain counsel, and has read carefully, and understands, the
provisions of such documents. 

10.



Definitions

“Affiliate” shall mean, with respect to any specified Person, (i) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for



--------------------------------------------------------------------------------

 



the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise); provided,  however, that neither the Company nor any of
its Subsidiaries shall be deemed an Affiliate of any of the Stockholders (and
vice versa), and (ii) if such specified Person is an investment fund, any other
investment fund the primary investment advisor to which is the primary
investment advisor to such specified Person.

“Board” means the Board of Directors of the Company, as constituted from time to
time or, if a Committee has been appointed, such Committee.

“Business Day” has the meaning ascribed to such term in the Stockholders
Agreement. 

“Call Period” shall mean from the Termination Date until:

if the Termination Event is a termination of the employment for any reason other
than death or Disability of the Grantee, the later of (A) the date that is 60
days after such Termination Date and (B) the date that is 190 days after the
Exercise Date,

if the Termination Event is a termination of the employment of the Grantee by
the Company or any of its Subsidiaries as a result of the death or Disability of
the Grantee, the date that is the later of (A) 60 days after the Termination
Date or (B) the date which is 60 days after the Exercise Date, or

 “Cause” shall mean:

(i)Grantees’s failure or refusal to comply, on a timely basis, with any lawful
direction or instruction of the Board;

(ii)Grantee’s gross negligence or willful misconduct in the performance of
his/her duties as an employee of the Company;

(iii)Grantee’s commission of fraud, embezzlement, misappropriation of funds,
breach of fiduciary duty or act of dishonesty against the Company;

(iv)Conviction of Grantee of a felony or entry by Grantee of a plea of nolo
contendre or a plea of guilty under an indictment to a felony; or

(v)Grantee’s habitual drug addiction or intoxication.

The Company shall have the right to terminate Grantee’s employment for Cause. 

“Change of Control” means:  (i) the sale, lease or transfer, in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its Subsidiaries, taken as a whole, to any person or entity that
Person other than its current shareholders, their affiliates and/or the
Company’s current management or (ii) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”), or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of merger,
amalgamation, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), directly or indirectly, of 50% or more of the total
voting stock of the Company or any parent of the Company, unless same is
incident to an initial public offering of the Company’s or any Affiliate’s stock





--------------------------------------------------------------------------------

 



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder. 

“Committee” means the compensation committee of the Board of Directors of the
Company. 

 “Disability” means Grantee’s incapacity due to physical or mental illness such
that  Grantee is unable to perform his/her duties for 180 consecutive days and,
within 30 days after a notice of termination, which notice of termination may
not be given until the expiration of such consecutive 180 day period, is given
to Grantee, Grantee has not returned to work. 

“Exercise Price” means $2.25.

“Fair Market Value” or “FMV” with respect to a share of stock of the Company,
shall mean (i) in the event that such shares are listed on an established U.S.
exchange or through the NASDAQ National Market or any established
over-the-counter trading system, the average of the closing prices of such Group
Equity Securities on such exchange if listed or, if not so listed, the average
bid and asked price of such shares reported on the NASDAQ National Market or any
established over-the-counter trading system on which prices for such shares are
quoted, in each case, for a period of twenty trading days prior to such date of
determination, or (ii) if such shares are not publicly traded, a good faith
determination by the Board through a reasonable application of a reasonable
valuation method.  Such determination shall be conclusive and binding on all
persons. 

“FMV Calculation Date” means:

i.



if the Termination Event is a termination by the Company or any of its
Subsidiaries without Cause, a resignation by the Grantee with Good Reason or a
resignation by the Grantee without Good Reason after three years of Service:

ii.



if the Exercise Date occurred 180 days or more before the Termination Date, the
Termination Date, and

iii.



if the Exercise Date occurred 179 days or less before the Termination Date or
occurs after the Termination Date, then the Call Notice Date;

iv.



if the Termination Event is as a result of the death or Disability of the
Grantee, then the Termination Date; and

v.



if the Termination Event is a termination by the Company or any of its
Subsidiaries with Cause, or a resignation by the Grantee without Good Reason
during the Grantee’s, then the Termination Date.

“Good Reason” Grantee may resign for “Good Reason” within 30 days after Grantee
has actual knowledge of the occurrence, without the written consent of Grantee,
of one of the following events:

(i)a reduction in Grantee’s base salary, or non-timely payment of base salary or
earned annual bonus not cured by the Company within five business days;  

(ii)a material diminution in Grantee’s duties or responsibilities not cured by
the Company within 20 days after written notice to the Company. For the purposes
of this section, a “material diminution in Grantee’s duties or responsibilities”
shall not include a realignment or reorganization of executive responsibilities
as the result of Company growth or contraction or the growth or contraction of
the Company’s management team, but shall include the removal or withdrawal of
substantially all of the Executive’s duties or responsibilities; or





--------------------------------------------------------------------------------

 



(iii)Grantee’s retirement provided however that Grantee shall give not less than
30 days written notice thereof.

“Joinder Agreement” means an agreement substantially in the form of Exhibit A of
the Stockholders Agreement, pursuant to which the Grantee shall become a party
to the Stockholders Agreement and subject to all of the rights, restrictions and
obligations contained therein.

“Permitted Transferee” has the meaning ascribed to such term in the Stockholders
Agreement.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization. 

“Purchased Shares” means any Shares issued pursuant to the exercise of any
Option in accordance with the terms of this Agreement.

“Right of Repurchase” means the Company’s right of repurchase described in
Section 7 of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder. 

“Service” means service as an employee. 

“Share(s)” means common share(s) of the Company.

“Stockholders Agreement” means that certain Stockholders Agreement dated as of
April 28, 2011, by and among the Company, the Grantee and the other parties
thereto (as the same shall be amended, modified or supplemented from time to
time).  

“Subsidiary”  means, with respect to the Company, any other Person in which the
Company, directly or indirectly through one or more Affiliates or otherwise,
beneficially owns at least 50% of either the ownership interest (determined by
equity or economic interests) in, or the voting control of, such other Person. 

“Transfer” has the meaning ascribed in such term in the Stockholders Agreement. 

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

By:

/s/ William E. Saunders Jr.

 

Name: William E. Saunders Jr.

 

 

Title:    CEO

 

 

 

 

 

/s/ Kyle Hanson

 

Kyle Hanson

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

to Option Award Agreement

Investment Representations and Warranties

The Grantee hereby represents and warrants to the Company that:

1.



The Options and Purchased Shares received by him will be held by him for
investment only for his own account, not as a nominee or agent, and not with a
view to the sale or distribution of any part thereof in violation of applicable
U.S. federal or state or foreign securities laws.  The Grantee has no current
intention of selling, granting participation in or otherwise distributing the
Options or Purchased Shares in violation of applicable U.S. federal or state or
foreign securities laws.  The Grantee does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity, or to any third person or entity, with
respect to any of the Options or Purchased Shares, in each case, in violation of
applicable U.S. federal or state or foreign securities laws.

2.



The Grantee understands that although the Company has a pending S-1 Registration
Statement with the U.S. Securities and Exchange Commission that as of the date
of this grant, the issuance of the Options and Purchased Shares have not been
registered under the Securities Act or any applicable U.S. state or foreign
securities laws, and that the Options and Purchased Shares are being issued in
reliance on an exemption from registration, which exemption depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Grantee’s representations as expressed herein.

3.



The Grantee has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of his owning the Options
and Purchased Shares.  The Grantee is a sophisticated investor, has relied upon
independent investigations made by the Grantee and, to the extent believed by
the Grantee to be appropriate, the Grantee’s representatives, including the
Grantee’s own professional, tax and other advisors, and is making an independent
decision to invest in the Options and Purchased Shares.  The Grantee has been
furnished with such documents, materials and information that the Grantee deems
necessary or appropriate for evaluating an investment in the Company, and the
Grantee has read carefully such documents, materials and information and
understands and has evaluated the types of risks involved with holding the
Options and Purchased Shares.  The Grantee has not relied upon any
representations or other information (whether oral or written) from the Company
or its shareholders, directors, officers or affiliates, or from any other person
or entity, in connection with his investment in the Options and Purchased
Shares.  The Grantee acknowledges that the Company has not given any assurances
with respect to the tax consequences of the ownership and disposition of the
Options and Purchased Shares.

4.



The Grantee has had, prior to his being granted the Options and Purchased
Shares, the opportunity to ask questions of, and receive answers from, the
Company concerning the terms and conditions of the transactions contemplated by
the Agreement and the Grantee’s holding of the Options and Purchased Shares and
to obtain additional information necessary to verify the accuracy of any
information furnished to his or to which she had access.  The Grantee confirms
that she has satisfied himself with respect to any of the foregoing matters.

5.



The Grantee understands that no U.S. federal or state or foreign agency has
passed upon the Options or Purchased Shares or upon the Company, or upon the
accuracy, validity or completeness of any documentation provided to the Grantee
in connection with the transactions contemplated by the Agreement, nor has any
such agency made any finding or determination as to holding the Options or
Purchased Shares.

6.



The Grantee understands that there are substantial restrictions on the
transferability of the Options and Purchased Shares and that on the date of the
Agreement and for an indefinite period thereafter there will be no public market
for the Options or Purchased Shares and, accordingly, it may not be possible for
the Grantee to liquidate his investment in case of emergency, if at all.  In
addition, the Grantee understands that the Agreement and Stockholders Agreement
contain substantial restrictions on the transferability of the Options and
Purchased Shares and provide that, in the event that the conditions relating to
the transfer of any Options or Purchased Shares in such document has not been
satisfied, the holder shall not transfer any such Options or Purchased Shares,
and unless otherwise specified the Company will not recognize the



--------------------------------------------------------------------------------

 



transfer of any such Options or Purchased Shares on its books and records or
issue any share certificates representing any such Options or Purchased Shares,
and any purported transfer not in accordance with the terms of the Agreement or
the Stockholders Agreement shall be void.  As such, Grantee understands that: a
restrictive legend or legends in a form to be set forth in the Agreement and the
Stockholders Agreement will be placed on the certificates representing the
Options and Purchased Shares; a notation will be made in the appropriate records
of the Company indicating that each of the Options and Purchased Shares are
subject to restrictions on transfer and, if the Company should at some time in
the future engage the services of a securities transfer agent, appropriate
stop-transfer instructions will be issued to such transfer agent with respect to
the Options and Purchased Shares; and the Grantee will sell, transfer or
otherwise dispose of the Options or Purchased Shares only in a manner consistent
with its representations set forth herein and then only in accordance with the
Agreement and the Stockholders Agreement.

7.



The Grantee understands that (i) the neither the Options nor the Purchased
Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, (ii) the
Options and Purchased Shares have not been registered under the Securities Act;
(iii) the Options and Purchased Shares must be held indefinitely and she must
continue to bear the economic risk of holding the Options and Purchased Shares
unless such Options and Purchased Shares are subsequently registered under the
Securities Act or an exemption from such registration is available; (iv) the
Grantee is prepared to bear the economic risk of holding the Options and
Purchased Shares for an indefinite period of time; (v) it is not anticipated
that there will be any public market for the Options or Purchased Shares; (vi)
the Options and Purchased Shares are characterized as “restricted securities”
under the U.S. federal securities laws; and (vii) the Options and Purchased
Shares may not be sold, transferred or otherwise disposed of except in
compliance with federal, state and local law.

8.



The Grantee understands that an investment in the Options or Purchased Shares is
not recommended for investors who have any need for a current return on this
investment or who cannot bear the risk of losing their entire investment.  In
that regard, the Grantee understands that his holding the Options and Purchased
Shares involves a high degree of risk of loss.  The Grantee acknowledges that:
(i) he/she has adequate means of providing for his current needs and possible
personal contingencies and has no need for liquidity in this investment; (ii)
his/her commitment to investments which are not readily marketable is not
disproportionate to his net worth; and (iii) his/her holding the Options and
Purchased Shares will not cause his overall financial commitments to become
excessive. 

 







--------------------------------------------------------------------------------

 



EXHIBIT B

to Option Award Agreement

Share Power

 

IRREVOCABLE STOCK POWERS

COMMUNITY CHOICE FINANCIAL INC.

 

 

FOR VALUE RECEIVED, Kyle Hanson does hereby sell, assign and transfer unto
____________________    _______________ Common Shares of Community Choice
Financial Inc., par value $0.01, represented by Certificate No. ___ herewith and
does hereby irrevocably constitute and appoint ______________________ attorney
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.   

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

By:

Kyle Hanson

 

 

 

 

 



--------------------------------------------------------------------------------